 1
 2
 3
 4
 5
 6
 7
                       UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9
10
11   LUIS VILLEGAS,                   Case 2:18-CV-02409-JAK-RAO
12           Plaintiff,               JUDGMENT
13     v.                             JS-6
14   DEEPZ INVESTMENTS, INC., a
     California Corporation;
15   and Does 1-10,
16           Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
 1          Upon review of the court files, the application for default judgment, the
 2   declarations submitted in support of the default judgment, and the evidence
 3   presented having been fully considered, it is hereby ordered and adjudged that
 4   plaintiff Luis Villegas shall have JUDGMENT in his favor, in the amount of
 5   $4000 in damages, $2000 in attorney’s fees and $630 in costs, against defendant
 6   Deepz Investments, Inc.
 7          Additionally, defendant Deepz Investments, Inc., is ordered to make the
 8   store located at or about 501 Glendale Blvd., Los Angeles, California (“Store”),
 9   become compliant with the Americans with Disabilities Act and the Unruh Civil
10   Rights Act. Defendant Deepz Investments, Inc., shall provide an accessible route
11   inside the Store that permits travel by wheelchair users.
12          IT IS SO ORDERED.
13
14
15   Dated: October 29, 2018            ____________________________________
                                        JOHN A. KRONSTADT
16                                      UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
